Advisory Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of item 12:

Response to Arguments
Regarding the final office action, paragraphs 7-9 and the last sentence, on pages 10-11, of the remarks:
E.g. the Applicant may utilize the following suggestion, or provide descriptions that, are not identical to each other:

FIG. 5 shows a block diagram of a wireless device that supports LAT procedures in accordance with a first aspect of the present disclosure.
FIG. 6 shows a block diagram of a wireless device that supports LAT procedures in accordance with aspects of the present disclosure, providing additional details regarding a Communications Manager component.
FIG. 7 shows a block diagram of a Communications Manager component of a wireless device that supports LAT procedures in accordance with aspects of the present disclosure.


FIG. 10 illustrates a method at a wireless device for LAT procedures in accordance with a second aspect of the present disclosure.
FIG. 11 illustrates a method at a wireless device for LAT procedures in accordance with a third aspect of the present disclosure.
FIG. 12 illustrates a method at a wireless device for LAT procedures in accordance with a fourth aspect of the present disclosure.

The remarks, on pages 11-13, are regarding the newly added feature. These new feature require new examination and search. 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure:
Li (US 20090016289 A1)
[0151] FIG. 12 illustrates a method of operating a third wireless device in a peer to peer communication network. The third wireless device may have a peer-to-peer connection with a fourth wireless device. In this example, the third device is considered the interferer of peer-to-peer communications between a first and second device having higher priority. The third device may receive a first transmission request signal in a traffic slot from the fourth wireless device, the first transmission request signal indicating that the fourth wireless device intends to send a traffic signal to the third wireless device 1202. The third device receives a second transmission 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HOOMAN HOUSHMAND/Examiner, Art Unit 2465 
  
/ALPUS HSU/Primary Examiner, Art Unit 2465